Citation Nr: 0905462	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-14 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the right thigh involving Muscle Group 
XIV, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right knee 
degenerative joint disease, chondromalacia, and patella alta, 
to include as secondary to service-connected residuals of a 
GSW of the right thigh involving Muscle Group XIV.

3.  Entitlement to a separate, compensable rating for scars 
as residuals of a GSW of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
September 1945.

In May 2003, the RO in St. Petersburg, Florida denied a 
rating in excess of 20 percent for residuals of a GSW of the 
left arm involving Muscle Group VIII, a rating in excess of 
10 percent for residuals of a GSW of the right thigh 
involving Muscle Group XIV, and service connection for right 
knee degenerative joint disease, chondromalacia, and patella 
alta, to include as secondary to service-connected residuals 
of a GSW of the right thigh involving Muscle Group XIV.  The 
Veteran initiated an appeal to the Board of Veterans' Appeals 
(Board).

In September 2003, while the appeal to the Board was pending, 
the Veteran's case was transferred to the jurisdiction of the 
RO in Indianapolis, Indiana.  In February 2004, the 
Indianapolis RO increased the rating for residuals of the GSW 
of the left arm to 30 percent, effective from September 17, 
2002 (the date the claim for increase was received).  The 
prior denials were otherwise confirmed.

In April 2007, the Board remanded the case for additional 
development.  In May 2008, the Board granted a 40 percent 
rating for residuals of the GSW of the left arm, exclusive of 
scarring.  The remaining issues on appeal-including the 
issue of the Veteran's entitlement to a separate, compensable 
rating for scars as residuals of the GSW of the left arm-
were remanded for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the issues remaining on appeal 
are again being REMANDED.  VA will notify the Veteran if 
further action is required on his part.


REMAND

When the issues currently on appeal were remanded in May 
2008, the Board requested, among other things, that the 
Veteran be examined for purposes of obtaining a medical 
opinion as to whether any identified right knee disability 
was caused or aggravated by the service-connected GSW of the 
right thigh, or could  otherwise be attributed to service.  
The Board also requested that the Veteran be examined for 
purposes of identifying and describing any residual scars 
associated with the GSWs of his left arm and right thigh.  If 
any benefit sought remained denied, the agency of original 
jurisdiction (AOJ) was to furnish the Veteran a supplemental 
statement of the case (SSOC) that included, among other 
things, notice of the relevant criteria governing the 
evaluation of scars under 38 C.F.R. § 4.118.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the Veteran was 
examined in August 2008-and the examiner offered an opinion 
to the effect that it was unlikely that a disability of the 
right knee was "caused by" the GSW of the right thigh-the 
examiner did not offer an opinion as to whether a disability 
of the right knee was aggravated by the GSW of the right 
thigh, or whether a disability of the right knee could 
otherwise be attributed to service.  Nor did the examiner 
supply an explanation for her opinion.  In addition, while 
the examiner provided descriptions of five scars she 
identified on the Veteran's left arm, elbow, and forearm, and 
suggested that more than one of those scars were tender and 
adherent, she did not precisely identify those scars that she 
found to be disabling.  (Although she initially described 
only one scar as being located on the anterior aspect of the 
Veteran's elbow and forearm, she indicated later in her 
report that "both" anterior "scars" were tender and 
adherent.  (Emphasis added.))  Nor did she describe the scars 
found on previous examination in April 2003 (most notably, a 
25-centimeter (cm.) scar that was then found on the volar 
surface, from the elbow to the wrist).  Further, the 
subsequent SSOC furnished to the Veteran (in October 2008) 
contained no notice of the relevant criteria governing the 
evaluation of scars.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Send a new VCAA notice letter to the 
Veteran relative to the issues of his 
entitlement to an increased rating for 
residuals of a GSW of the right thigh 
involving Muscle Group XIV and his 
entitlement to a separate, compensable 
rating for scars as residuals of a GSW of 
the left arm.  The letter should contain all 
of the information required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates scars (e.g., on the basis of 
surface area measurements under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802) and notice 
that, in order to substantiate his claims, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disabilities and the effect 
that worsening has, or has had, on his 
employment and daily life.  The Veteran 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Obtain copies of any records pertaining 
to relevant treatment the Veteran may have 
received at the VA Medical Center in 
Indianapolis, Indiana since July 2006, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any new or additional 
(i.e., non-duplicative) evidence received 
should be associated with the claims file.

3.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an examination of his 
right lower extremity.  After reviewing the 
claims file, examining the Veteran, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran has a right knee 
disability (a) that is due to, or has been 
chronically or permanently worsened by, the 
service-connected GSW of his right thigh, or 
(b) that can otherwise be attributed to 
service.  In so doing, the examiner should 
comment on whether any arthritic changes of 
the knee were manifested during service or 
during the one-year period following the 
Veteran's separation from service.  The 
examiner should also comment upon the 
significance, if any, of the report of the 
Veteran's VA examination in November 2007, 
which appears to indicate, among other 
things, that the Veteran has right lower 
extremity muscle and nerve damage, 
associated with the GSW of his right thigh, 
that has led to instability of the knee; the 
report of the Veteran's VA examination in 
August 2008, which appears to indicate that 
the Veteran has no residual nerve damage or 
loss of muscle function as a result of the 
GSW of the right thigh; and the evidence of 
record (a 1974 report from Saint Elizabeth 
Hospital Medical Center) which indicates 
that the Veteran underwent spinal fusion due 
to back pain and numbness of the right lower 
extremity following an injury from lifting 
in 1958.  A complete rationale for all 
opinions should be provided. 

4.  Arrange to have the Veteran scheduled 
for an examination of the scars on his left 
upper extremity.  After reviewing the claims 
file, examining the Veteran, and conducting 
any testing deemed necessary, the examiner 
should photograph and carefully measure (in 
terms of both length and width) each scar 
identified.  The examiner should then 
indicate, with respect to each scar, whether 
the scar is deep (i.e., associated with 
underlying soft tissue damage) or 
superficial (i.e., not associated with 
underlying soft tissue damage); whether the 
scar causes limited motion (and, if so, the 
extent to which it does); whether the scar 
is unstable (i.e., whether there is frequent 
loss of covering of skin over the scar); 
whether the scar is painful on examination; 
and whether the scar is otherwise causative 
of limitation of function.  In order to 
ensure that the current description of scars 
is as complete as possible, the examiner 
should cross-reference the findings 
contained in reports of prior VA scar 
examinations conducted in April 2003, 
November 2007, and August 2008.  The 
examiner should specifically indicate 
whether he or she is able to identify: (a) a 
9-cm. scar on the left medial elbow, (b) a 
17-cm. scar on the dorsal surface of the 
radial side, from the elbow to the wrist, 
(c) a 25-cm. scar on the volar surface, from 
elbow to wrist, (d) a 10 x 0.5-cm. scar on 
the left anterior forearm, (e) a 12 x 0.5 
cm. scar on the left forearm medially, (f) a 
14-cm. linear scar on the medial aspect from 
the arm, elbow, and forearm, (g) a 12-cm. 
linear scar on the anterior aspect of the 
elbow reaching up into the arm and the 
forearm, (h) a 5-cm. linear scar on the 
radial aspect of the forearm, (i) an 
irregular 4-cm. scar on the dorsal aspect of 
the forearm about 4 to 5 inches away from 
the wrist area, and/or (j) a small, 
irregular posterior scar which is sort of 
curvilinear and curves around the base of 
the thumb, going from the anterior to the 
posterior aspect.  If the examiner cannot 
find one or more of the previously described 
scars, or if the examiner finds scars that 
are not associated with the GSW of the 
Veteran's left arm (or surgery therefor), 
that fact should be noted.  A complete 
rationale for all opinions should be 
provided.

5.  Thereafter, take adjudicatory action on 
the issues remaining on appeal.  In so 
doing, consider whether "staged" ratings 
are warranted for any of the disabilities at 
issue, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any benefit 
sought remains denied, furnish an SSOC to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, and 7805; any neurological code deemed 
applicable; and the current version of 
38 C.F.R. §§ 3.159.  See Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (now codified at 38 C.F.R. § 3.159).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

